Title: To James Madison from William Madison, 25 December 1810
From: Madison, William
To: Madison, James


Dear Brother
25th Decr. 1810
I return you the inclosed. We have recd letters from Doctr Buckner, who is Alfred’s room mate & constant attendant, which continue to cherish hopes of his recovery: the Doct informs us that the wound was nearly healed—& the cough nearly left him. As soon as I was advised of the Operation on Alfred—I came home with a view of visitg him. He had previously written for his brother Robert—but afterwards forbid it as Doctr Buckner acted the part of a friend & Relative. Unless some unfavourable accounts should be ⟨r⟩ecd. I shall return to Richmd the latter end of next ⟨week⟩. With much difficulty I have obtained from the Mill 92 Bls of your Flour—82 of which are sent down. The holladays will interrupt the Waggons a few days. Every effort shall be used to get the Flour to Market as fast as possible. My Mother has lost Phil. He died with a mortification in his throat. Give our Affectionate Regards to my Sister & accept them yourself.
Wm. Madison
